Citation Nr: 9906941	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  96-23 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran, upon whose service this claim is based, had 
active military duty from March 1943 to July 1947.  The 
appellant is the veteran's widow.  

The current case comes before the Board of Veterans' Appeals 
(Board) from a July 1994 rating action entered by the Boston, 
Massachusetts, Regional Office (RO), in which service 
connection for the cause of the veteran's death was denied.  
The appellant was notified of this decision and of her 
appellate rights in a letter addressed to her in August 1994.  
The appellant expressed her disagreement with this decision 
in a written statement received at the RO in May 1995, and a 
statement of the case was issued in September 1995.  A 
hearing at which the appellant testified was conducted at the 
RO in December 1995, and VA Form 9 (Appeal to Board of 
Veterans' Appeals) dated in December 1995, was received at 
the RO in January 1996.  A supplemental statement of the case 
was issued in May 1996, and the case was subsequently 
forwarded to the Board.


REMAND

Under applicable criteria, a perfected appeal to the Board of 
Veterans' Appeals of a particular decision entered by a 
Department of Veterans Affairs (VA) regional office consists 
of a notice of disagreement in writing received within one 
year of the decision being appealed and, after a statement of 
the case has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case, 
or within the remainder of the one-year period following 
notification of the decision being appealed.  38 U.S.C.A. 
§ 7105.  As indicated in the Introduction portion of this 
Remand, it appears that the appellant's substantive appeal 
addressing the issue considered by this Remand was received 
at the RO more than one year after the decision being 
appealed, and in excess of 60 days after the issuance of the 
statement of the case concerning this matter.  Since a timely 
substantive appeal is a requirement, and not a mere 
procedural technicality, in order for the Board to acquire 
jurisdiction over an appeal, consideration must be given to 
dismissing the appellant's case.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, effective March 
1, 1999) has previously held that, if the claimant/appellant 
fails to file a substantive appeal in a timely manner, such 
claimant/appellant "is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet.App. 554, 556 (1993).  
See also YT v. Brown, 9 Vet.App. 195 (1996); Cuevas v. 
Principi, 3 Vet.App. 542, 546 (1992).  Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).  Nevertheless, the Board 
believes that, in the interest of fairness and due process, 
this appellant's claim should be remanded to the RO so that 
the issue of whether she perfected a timely substantive 
appeal with regard to the July 1994 rating action can be 
thoroughly developed.  

The Court has also held that, when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether she has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether any SOC and/or SSOC provided the 
claimant fulfills the regulatory requirements.  See 38 C.F.R. 
§§ 19.29, 19.31 (1998).  If not, the matter must be remanded 
to the RO to avoid prejudice to the claimant.  Bernard v. 
Brown, 4 Vet.App. 384, 393 (1993).

In addition to the foregoing, the Board observes that, on the 
VA Form 9 signed by the appellant in December 1995, she 
indicated a desire to appear personally at a hearing before a 
member of the Board at the local VA office in connection with 
her appeal.  In a January 1999 letter to the appellant from 
the Board, with a copy of the letter to the appellant's 
representative, the Board sought confirmation as to the 
appellant's desires to appear before a Board member.  The 
Board advised that, if the appellant did not respond within 
30 days, it would be assumed that she desired a hearing 
before a member of the Board at the RO, and that arrangements 
would be made to accomplish that.  No response was received 
from either the appellant or her representative. 

Under the circumstances described above, the Board is 
deferring adjudication of the issue certified for appellate 
review pending a Remand of the case to the RO for the 
following action:

1.  The RO should afford the appellant the 
opportunity to respond to, and/or submit any 
evidence pertinent to the issue of the timeliness 
of her substantive appeal with regard to her claim 
of entitlement to service connection for the cause 
of the veteran's death.  The RO should advise the 
appellant as to what sort(s) of evidence would be 
helpful in this sense.  If the appellant's response 
is deemed by the RO to be satisfactory under the 
law as to the timeliness of her appeal, the RO 
should proceed to the action specified in paragraph 
2, below.  If not, the RO should first provide the 
appellant and her representative a supplemental 
statement of the case which explicitly addresses 
the mandatory filing requirements for a timely 
substantive appeal, as set out in applicable law 
and regulations, including 38 U.S.C.A. § § 7105, 
7108; 38 C.F.R. § § 20.202, 20.302 (a), (b).

2.  After the completion of the development 
described in paragraph 1 above, the RO should 
schedule the appellant for a hearing before a 
member of the Board at the RO as soon as 
practicable.  

No action is required of the appellant until she is further 
informed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
